Socorro Rodriquez v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-331-CV





SOCORRO RODRIGUEZ	APPELLANT



V.



CHARLES GORDON MCADAMS, M.D.	APPELLEE



------------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Socorro Rodriguez appeals from the trial court’s judgment signed April 8, 2005.  Appellant filed a motion for new trial on April 13, 2005.  As a result, the notice of appeal was due July 7, 2005.
(footnote: 2)  It was not filed until September 14, 2005.

Because the notice of appeal was untimely, we sent a letter to Appellant requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction.  In response, we received a motion to reinstate the case on the docket, which we treat as a motion to retain the case on the docket.  But the motion does not show grounds for continuing the appeal.  Accordingly, we dismiss this case for want of jurisdiction.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  November 10, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.1(a).


3:See 
Tex. R. App. P
. 25.1, 26.1 (together providing that appellate court has jurisdiction over timely filed notice of appeal);
 42.3(a); 43.2(f).